CHARLES J. SCHUCK, Judge.
On September 6, 1944, while driving along route No. 25, near Dunbar, West Virginia, claimant 'was obliged to drive off the road onto the berm thereof to allow another car to pass, and in so doing the rear right tire of his car was cut by a piece of road sign or peg left sticking out of the ground by the employees of the road commission who had removed the sign proper but had failed to take out and remove the iron peg which seemingly was sharp enough to cut and ruin the tire of the claimant while on the berm of the road as aforesaid.
The claim is in the amount of $15.00, and settlement of the said amount is agreed to by the road commission and approved by the attorney general’s office through the assistant attorney general.
An award in the sum of fifteen dollars ($15.00)' is therefore made in favor of claimant and we recommend payment ac-' cordingly.